FILED
                              NOT FOR PUBLICATION                           JUL 30 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SOTERO ALVARADO; VIANEY                          No. 08-70963
ALVARADO,
                                                 Agency Nos. A079-534-315
               Petitioners,                                  A079-534-316

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       Sotero Alvarado and Vianey Alvarado, natives and citizens of Mexico,

petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order

denying their second motion to reopen. Our jurisdiction is governed by 8 U.S.C. §




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1252. We review for abuse of discretion, Iturribarria v. INS, 321 F.3d 889, 894

(9th Cir. 2003), and we deny in part and dismiss in part the petition for review.

      The BIA did not abuse its discretion by denying petitioners’ second motion

to reopen because it was untimely and numerically barred, see 8 C.F.R.

§ 1003.2(c)(2), and petitioners failed to establish changed country conditions in

Mexico that are material to petitioners and their circumstances. See 8 C.F.R. §

1003.2(c)(3)(ii); Toufighi v. Mukasey, 538 F.3d 988, 996-67 (9th Cir. 2008)

(requiring movant to produce previously unavailable evidence of changed country

conditions that are material and establish prima facie eligibility for relief); see also

Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151-52 (rejecting as particular social

group “returning Mexicans from the United States”).

      To the extent petitioners challenge the BIA’s March 8, 2005, order denying

petitioners cancellation of removal, we lack jurisdiction because the petition for

review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315

F.3d 1186, 1188 (9th Cir. 2003). We decline to reconsider petitioners’ challenge to

the BIA’s denial of their first motion to reopen and reconsider because this court

already decided the issue in Alvarado v. Gonzales, No. 05-73685 (9th Cir. Feb. 26,

2007). See Merritt v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991) (explaining

that under the “law of the case doctrine,” one panel of an appellate court will not



                                            2                                     08-70963
reconsider questions which another panel has decided on a prior appeal in the same

case).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                        3                                   08-70963